Citation Nr: 0018499	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-46 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from September 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
zero percent rating for bilateral hearing loss and assigned a 
10 percent evaluation for tinnitus effective from June 1, 
1996.


FINDINGS OF FACT

1.  On the most recent VA audiology examination, the 
veteran's hearing was found to be level II bilaterally.

2.  The veteran's tinnitus is manifested by constant ringing 
that interferes with his ability to interpret other's speech.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R.§§ 4.85, 4.86, 
Diagnostic Codes 6100-6102 (1999).  

2.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for bilateral hearing loss and tinnitus 
was granted in December 1970; both disabilities were assigned 
a zero percent evaluation effective from February 28, 1970.  
Before the RO at that time was a report from VA medical 
examination conducted in August 1970, which revealed 
bilateral sensorineural hearing loss secondary to acoustic 
trauma and tinnitus aurium also secondary to acoustic trauma 
in service.  

In May 1997, the veteran claimed entitlement to an increased 
evaluation for both his bilateral hearing loss and tinnitus.

In VA audiological examination dated in August 1997, the 
veteran complained of decreased hearing and great sensitivity 
to loud sounds, constant and severe tinnitus with loud 
chirping sounds that kept him awake and interfered with his 
concentration and communication.  Examination revealed the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
90
90
LEFT
15
25
65
90
100

Auditory thresholds averaging 65 decibels were reported on 
the right and 70 decibels on the left.  Speech recognition 
scores were 86 percent bilaterally.  

In November 1997, during a hearing aid evaluation, the 
audiologist recommended use of hearing aids for a trial 
period.

VA outpatient extending from May to November 1998 disclose in 
pertinent part diagnoses of severe tinnitus and bilateral 
sensorineural hearing loss.  

VA audiological examination dated in January 1999 revealed 
bilateral tinnitus, worse on the left than the right; 
constant and extremely loud ringing.  Puretone thresholds at 
indicated frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
90
95
LEFT
10
10
60
85
90

Auditory thresholds averaging 59 decibels were reported on 
the right and 61 decibels on the left.  Speech recognition 
scores were 96 percent bilaterally.  

Amplification was indicated; noted is that the veteran was 
satisfactorily fit for binaural hearing aids.  Comparison 
with the prior audiological examination in August 1997 
revealed essentially stable findings.  

II. Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).

After consideration of the evidence and material of record, 
if there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim, the 
benefit of the doubt in resolving such issue shall be 
construed in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991).  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear are rated were amended effective 
June 10, 1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 
25,202-10).  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3 (1996), a liberalizing regulatory 
change during pendency of a claim must be applied if it is 
more favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for diseases of the ear and other sense organs most 
favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  62 Fed. 
Reg. 25,204 (May 11, 1999). 

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85 (1999).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The evaluation of bilateral hearing loss ranges from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  
To evaluate the degree of disability from service-connected 
bilateral defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
(1999).

Current regulations provide that bilateral recurrent tinnitus 
is rated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999) and assigned a maximum evaluation of 10 percent.  
Former regulations in place at the time of the veteran 
initiated his appeal provide for a 10 percent rating for 
tinnitus where symptoms are persistent due to head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  

III. Analysis

Here, the veteran contends that he is entitled to a 
compensable evaluation for his bilateral sensorineural 
hearing loss and to an evaluation in excess of 10 percent for 
tinnitus.  As an initial matter, the veteran has established 
well-grounded claims in that he has asserted increased 
disability.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. at 629, 632.  These matters are 
analyzed separately below.


Bilateral hearing loss

Based on the clinical data of record, the veteran's bilateral 
sensorineural hearing loss does not warrant a compensable 
evaluation.  Essentially, according to the most recent 
audiological examination, the veteran's hearing is level II 
bilaterally.  That is, hearing loss is evaluated as zero 
percent disabling where auditory thresholds average 59 
decibels on one side and 61 decibels on the other with speech 
recognition scores of 96 percent bilaterally.  The earlier 
audiological report did show more diminished acuity, but 
those results, level III hearing, bilaterally, still do not 
support a compensable rating.  Thus, the veteran's bilateral 
hearing loss continues to be noncompensable.  

The Board acknowledges the veteran's statements that his 
hearing has deteriorated over time and that he has a 
difficult time interpreting other's speech.  Although the 
Board believes his statements to be credible, they do not 
establish that the criteria for a higher rating are met.  The 
Board notes that the various percentage ratings (including a 
noncompensable evaluation) relative to defective hearing 
encompass a range of hearing loss.  Thus, even though the 
veteran's hearing may have decreased over time, it still 
falls within the range contemplated by a noncompensable 
evaluation, and as such, does not merit an increased rating 
in excess of zero percent under the pertinent criteria. 

Therefore, based on the applicable schedular criteria, the 
Board must conclude that the current evaluation is 
appropriate.  38 C.F.R. Part 4, Tables VI, VII.  In this 
case, the evidence does not support the assignment of a 
higher evaluation because hearing levels currently shown do 
not more nearly approximate the criteria for a rating of ten 
percent.  38 C.F.R. § 4.7.  Further, 38 U.S.C.A. § 5107(b) 
does not apply in this case because the evidence is not 
equally balanced.

Tinnitus 

Overall, the evidence preponderates against an evaluation in 
excess of the current 10 percent for the veteran's bilateral 
tinnitus.  The Board acknowledges that during the course of 
this appeal, provisional changes related to tinnitus have 
been implemented in the VA Rating Schedule.  Whereas the 
former criteria provide that persistent tinnitus as a 
residual of head injury, concussion, or acoustic trauma 
warrants an evaluation of 10 percent, 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998), the amended regulations provide 
for a 10 percent evaluation based on evidence of recurrent 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  
However, neither the former nor the current rating criteria 
provides for a rating higher than 10 percent.  

The Board is cognizant of the prevailing law pursuant to 
Karnas v. Derwinski, 1 Vet. App. at 308, 311.  Nonetheless, 
the former and amended rating criteria associated with 
tinnitus provide for a maximum rating of 10 percent.  Thus, a 
change in the pertinent regulations overall does not affect 
the outcome in this particular case.  In general, whether 
evaluated under the former or the newer criteria, the veteran 
is not entitled to more than the current 10 percent 
assignment.  Therefore, the Board concludes that in this 
veteran's case under either rating criteria, the current 
rating is the most appropriate.  For each disability involved 
in this appeal, there has been no evidence that marked 
interference with employment or frequent hospitalizations 
have resulted.


ORDER

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

